Title: To Thomas Jefferson from M. Amoureux, 13 March 1789
From: Amoureux, M.
To: Jefferson, Thomas


L’Orient, 13 Mch. 1789. As requested in TJ’s letter of 1 Mch., transmits a draft for 1900₶ payable to Admiral Paul Jones, “de Ve. Moullin et Kroux de Nantes, du 30. janvier dernier, à 3 usances, ordre J. Cormier,” forming, “à une bagatelle près, ce qui revient pour net produit des marchandises, compte du dit Sieur”; Draft is drawn on a Nantes house because of lack of good paper on Paris. J. Nesbitt, not having received the safe conduct he asked of his creditors, has doubtless  left Paris to return to Philadelphia; he has received no letters from him since 4 Mch., which confirms him in this opinion.
